Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This Office Action is in response to the preliminary amendment, filed 09/27/2019. By this preliminary amendment,
Claim 1 has been canceled.
Claims 2-21 are pending.
This application is the continuation of application 14/444,225, filed 06/28/2014,  
now Pat. No. 10,430,092.

Information Disclosure Statement
The IDS filed on 12/24/2019 is considered and initialed by the examiner.

Claim Objections
	Claim 16 is objected because of the following informalities: please correct “an static random access memory (SRAM)” to read “a static random access memory (SRAM)”. Appropriate correction is required.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which 

Claims 2, 3, 8-11, 15, 17, and 19-20 are rejected on the ground of nonstatutory double 
patenting as being unpatentable over claims 2-5, 9, 16, 18, and 19 of Pat. No. US 10,430,092 (hereafter Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Patent would anticipate those of the current application
With respect to claim 2, Patent recites
Table 1
Application
Patent
Patent
Claim 2
Claim 9
Claim 16
A controller circuit comprising: a communication interface; a memory block; and a plurality of registers, wherein the controller circuit is configured to:
the controller comprising a communication interface, a memory block, and the plurality of registers, and the controller being configured to


retrieve the updated first table at the metadata area of the non-volatile memory
loading the updated first table from the metadata area of the nonvolatile memory component to the controller memory and loading the updated register value from the metadata area to the first register;
the copy of the table comprising executable commands and operations to be executed by the controller circuit and the copy of the register values comprising a first register value to indicate a control parameter of a volatile memory,
the first table comprising executable commands and operations to be executed by the controller and the register values comprising a first register value to indicate a control parameter of a volatile memory,

wherein the control parameter corresponds to at least one of a read speed of the volatile memory, a write speed of the volatile 


store, in the memory block of the controller circuit, the copy of the table; store, in the plurality of registers, the copy of the register values;
store, in the memory block of the controller, a copy of the first table; store, in the plurality of registers, a copy of the register values;

receive, via the communication interface, a first update to change at least one entry in the table to obtain an updated table;
receive, via the communication interface, an update to change at least one entry in the first table to obtain an updated first table;

receive, via the communication interface, a second update to change the first register value to an updated register value to change the control parameter of the volatile memory;
receive, via the communication interface, a second update to change the first register value to an updated register value to change the control parameter of the volatile memory;


change the first table to the updated first table in the memory block of the controller responsive to the update;

send a copy of the updated table to the non-volatile memory such that the change to the table is preserved after a power cycle; and
store a copy of the updated first table at the metadata area of the non-volatile memory such that the change to the first table is preserved after a power cycle of the memory system;

send a copy of the updated register value to the non-volatile memory such that the change to the first register is preserved after the power cycle.
store a copy of the updated register value at the metadata area of the non-volatile memory such that the change to the first register is preserved after the power cycle of the memory system.





The controller circuit of claim 2, wherein the non-volatile memory comprises a data area and a metadata area, the metadata area to store the register values and the table. (similar to claim 9 of Patent)

With respect to claim 8, Patent recites
The controller circuit of claim 2, wherein: each command of the executable commands and operations comprises one or more predefined instructions; and each operation of the executable commands and operations comprises one or more commands. (similar to claim 2 of Patent)

With respect to claim 9, Patent recites
The controller circuit of claim 2, the memory block comprises a static random-access memory (SRAM). (similar to claim 3 of Patent)

With respect to claim 10, Patent recites
The controller circuit of claim 2, further comprises at least one of a command Finite State Machine (FSM) or a sequence Finite State Machine (FSM). (similar to claim 4 of Patent)

With respect to claim 11, Patent recites
The controller circuit of claim 2, wherein the non-volatile memory comprises at least one of a flash memory or a solid state drive. (similar to claim 5 of Patent)

With respect to claim 15, Patent recites
The controller circuit of claim 12, wherein the plurality of registers store parameters and settings for the non-volatile memory controller, the volatile memory controller, and the save and restore controller. (the disclosure of “in response to the second request, store the updated register value at the second memory location in the non-volatile memory such that the change to the first register value to the updated register value is preserved after the power cycle of the memory system; and operating the controller using at least the updated first table and the updated register value” (claim 19) suggests that the registers store operating parameters for the non-volatile memory controller, the volatile memory controller, and the save and restore functions (see the rejection for claim 12))

With respect to independent claim 17, Patent recites
Application
Patent
Patent
Claim 17
Claim 16
Claim 1
A method comprising: 


receiving, by a controller module, a copy of register values and a copy of a table from a non-volatile memory,
A method of initializing a memory system, the method comprising:
loading the updated first table from the metadata area of the nonvolatile memory component to the controller 

the copy of the table comprising executable commands and operations to be executed by the controller module and the copy of the register values comprising a first register value to indicate a control parameter of a volatile memory,
a first table, the first table comprising executable commands and operations, the controller being configured to execute the executable commands and operations;
the first table comprising executable commands and operations to be executed by the controller and the register values comprising a first register value to indicate a control parameter of a volatile memory,
wherein the control parameter corresponds to at least one of a read speed of the volatile memory, a write speed of the volatile memory, a frequency of the volatile memory, or a latency of the volatile memory;
wherein the control parameter corresponds to at least one of a read speed of the volatile memory, a write speed of the volatile memory, a frequency of the volatile memory, or a latency of the volatile memory;



store, in the memory block of the controller, a copy of the first table; store, in the plurality of registers, a copy of the register values;
receiving, via a communication interface, a first update to change at least one entry in the table to obtain an updated table;

receive, via the communication interface, an update to change at least one entry in the first table to obtain an updated first table;
receiving, via the communication interface, a second update to change the first register value to an updated register value to change the control parameter of the volatile memory;

receive, via the communication interface, a second update to change the first register value to an updated register value to change the control parameter of the volatile memory;
changing the table to the updated table in the memory block of the controller 

change the first table to the updated first table in the memory block of the 


change the first register value to the updated register value in a first register of the plurality of registers responsive to the second update;
sending a copy of the updated table to the non-volatile memory such that the change to the table is preserved after a power cycle; and

store a copy of the updated first table at the metadata area of the non-volatile memory such that the change to the first table is preserved after a power cycle of the memory system;
sending a copy of the updated register value to the non-volatile memory such that the change to the first register is preserved after the power cycle

store a copy of the updated register value at the metadata area of the non-volatile memory such that the change to the first register is preserved after the 


With respect to claim 19, Patent recites
The method of claim 18, further comprising checking a validity of the updated table stored at the non-volatile memory. (similar to claim 18 of Patent)

With respect to independent claim 20, Patent recites
Application
Patent
Patent
Claim 20
Claim 8
Claims 16 and 19
A controller circuit comprising: a communication interface; a memory block; and a plurality of registers,
the controller comprising a communication interface, a memory block, and the plurality of registers,

wherein the controller circuit is configured to: receive a first request to change at least one entry in a table,

(claim 19) receiving a first request to change at least one entry in the first table to obtain an updated first table;
stored at a first memory location of the memory block, to obtain an updated 






the first register value indicating a control parameter of a volatile memory coupled to the controller circuit,








and the controller operatively coupled to the volatile memory
(claim 19) receiving a second request to change the first register value to an updated register value


the first register value indicating a control parameter of a volatile memory component of the memory system
wherein the control parameter corresponds to at least one of a read speed of the volatile memory, a write speed of the volatile 


in response to the first request, i) change the at least one entry in the table to obtain the updated table in the first memory location,
change the first table to the updated first table in the memory block of the controller responsive to the update;
(Claim 19) store the updated first table in the first memory location
ii) store a copy of the updated table at a second memory location in a non-volatile memory coupled to the controller circuit such that the change to the table is preserved after a power cycle, and
store a copy of the updated first table at the metadata area of the non-volatile memory such that the change to the first table is preserved after a power cycle of the memory system
(claim 19) store the updated first table in the first memory location and a copy of the updated first table at a second memory location in a non-volatile memory
iii) set an indication that the table is updated;
to set a control bit in the memory block of the controller and to store a copy of the control bit in the metadata area of the non-volatile memory in response 

in response to the second request, i) change the first register value to the updated register value in the first register, and
change the first register value to the updated register value in a first register of the plurality of registers responsive to the second update;
(Claim 19) store the updated register value at the second memory location in the non-volatile memory such that the change to the first register value to the updated register value is preserved after the power cycle of the memory system;
ii) store a copy of the updated register value in the non-volatile memory such that the change to the first register value to the updated register value is preserved after the power cycle; and 










Claims 4-6 are rejected on the ground of nonstatutory double patenting as
being unpatentable over claims 2-5, 9, 16, 18, and 19 of Pat. No. US 10,430,092 (hereafter Patent), as applied to claims 2 and 3 above, in view of Jewell et al. (US 2005/0132150, hereafter Jewell) 
With respect to claim 4, Patent recites
The controller circuit of claim 3, wherein the controller circuit is further configured to:
detect a power cycle; and in response to the power cycle, send a current copy of the table and a current copy of the register values to the metadata area of the non-volatile memory. (Patent discloses storing the updated table and updated register values to the metadata area of the non-volatile memory before a power cycle (claims 1 and 16); and the storing indicates the controller sending the updated copies to the non-volatile memory in responsive to detecting a power cycle)

detect a power cycle; and in response to the power cycle, send a current copy of the table and a current copy of the register values to the metadata area of the non-volatile memory
But Patent does not explicitly recite
detect a power loss event; and in response to the power loss event, send a current copy of the table and a current copy of the register values to the metadata area of the non-volatile memory
However, Jewell discloses a method for sending hardened data stored in the volatile memory #5 to the nonvolatile dump device #6 using battery 10 in response to detecting a power loss (para 0082), analogous to what has been done by Patent.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for performing data backup of Patent, to include the method for data backup of Jewell. Therefore, the combination discloses detect a power loss event; and in response to the power loss event, send a current copy of the table and a current copy of the register values to the metadata area of the non-volatile memory. The person of ordinary skill in the art would have been motivated to apply the modification for protecting data from being loss due to power failure; and thereby, increased data integrity and system reliability (Jewell, the background))

With respect to claim 5, Patent recites
The controller circuit of claim 4, wherein the register values comprises parameters of the controller circuit, wherein changes to the parameters of the controller circuit change operations of the controller circuit. (the disclosure of “in response to the second request, store the updated register value at the second memory location in the non-volatile memory such that the change to the first register value to the updated register value is preserved after the power cycle of the memory system; and operating the controller using at least the updated first table and the updated register value.” (claim 19) suggests that the register values comprise parameters may be used to operate the controller; and thereby, the updated register values may change operations of the controller)

With respect to claim 6, Patent recites
The controller circuit of claim 2, wherein the controller circuit is further configured to:
detect a power-on reset event; and (disclosing detecting a power cycle event (see the rejection for claim 4); wherein the power cycle event may comprise a power-on reset event (see also claim 16))
after the power-on reset event, establish communication with the non-volatile memory; search for valid metadata in a metadata area of the non-volatile memory; and restore the register values from the metadata area responsive to the valid metadata being found. (the disclosure of “operating the controller using at least the updated first table and the updated register value” after the power cycle (claim 19; see also claims 7 and 16) suggests that the controller retrieves the updated first table and the updated register value from the non-volatile memory (see also claims 7-9). The retrieving indicates that the controller establishes 

Claims 7, 18, and 21 are rejected on the ground of nonstatutory double patenting as
being unpatentable over claims 2-5, 9, 16, 18, and 19 of Pat. No. US 10,430,092 (hereafter Patent), as applied to claims 2, 17, and 20 above, in view of Lai et al. (US 2009/0198876, hereafter Lai)
With respect to claim 7, Patent recites
The controller circuit of claim 2, wherein the controller circuit is further configured to:
detect a power-on reset event; and after the power-on reset event, establish communication with the non-volatile memory; (similar rejection for claim 6 is applied, mutatis mutandis, to claim 7)
determine whether the table is updated by checking an indicator stored in a metadata area of the non-volatile memory; and (similar to claim 16 or Patent)
restore the register values and the table from the metadata area responsive to the indicator indicating that the table is updated; or  (similar to claim 16 or Patent)
restore a table from a hardwired location of the controller circuit responsive to the indicator indicating that the table is not updated. (Patent, the disclosure of “…the signature is compared to a hardwired value to validate the contents of the metadata area after the power 
Patent recites
take an action responsive to the indicator indicating that the table is not updated
But Patent does not explicitly recite
restore a table from a hardwired location of the controller circuit responsive to the indicator indicating that the table is not updated
However, Lai discloses a method for fetching commands from a non-volatile memory or a command RAM #48, which receives commands from the CPU #22 (para 0050). The commands received from the CPU #22 via the command RAM #48 may be considered as receiving from a hardwired location in the embedded subsystem #24comprising the controller #46 and the command RAM #48 (fig. 1 and relevant texts). Since the receiving the commands from the command RAM #48 occurs when the computer system #20 is powered up (para 0050); and thereby, the received commands may be considered as to be restored or updated. Thus, this method is analogous to what has been done by Patent.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for determining whether the table is updated of Patent, to include the method for receiving updated commands from the CPU of Lai. Therefore, the combination discloses restore a table from a hardwired location 

With respect to claim 18, Patent recites
The method of claim 17, further comprising: checking an indicator stored in a metadata area of the non-volatile memory to determine whether the table has been updated to the updated table; and in response to determining that the table has been updated to the updated table, loading the updated table from the metadata area of the non-volatile memory to the memory block of the controller module and loading the updated register value from the metadata area to the first register; or in response to determining that the table has not been updated to the updated table, loading a table from a hardwired location of the controller module. (similar rejection for claim 7 is applied, mutatis mutandis, to claim 18)

With respect to claim 21, Patent recites
The controller circuit of claim 20, wherein the controller circuit is further configured to: receive data in connection with the first request; and check a validity of the data before changing the at least one entry in the table. (similar rejection for claim 7 is applied, mutatis mutandis, to claim 21. Similar to claim 11 of Patent)

Claim 12 is rejected on the ground of nonstatutory double patenting as
being unpatentable over claims 2-5, 9, 16, 18, and 19 of Pat. No. US 10,430,092 (hereafter Patent), as applied to claim 2 above, in view of Kondo (US 2009/0235025)
With respect to claim 12, Patent recites
The controller circuit of claim 2, further comprising: a host interface; (it is assumed that the controller comprises an interface to communicate with a host, a processor, or an external device)
a volatile memory interface; a non-volatile interface; (the disclosure of “the volatile memory operatively coupled to the non-volatile memory” (claim 1) suggests that the volatile memory includes a volatile memory interface, and the non-volatile memory includes a non-volatile interface)
the controller communicates with the host interface and the volatile memory 
interface; a volatile memory controller coupled to the controller; (the controller is assumed to communicate with a host via the host interface and with the volatile memory via the volatile memory interface and control logic of the volatile memory (claims 1, 7-9, and 19))
a save and restore controller coupled to the volatile memory controller; and (the 
disclosure of saving table from the volatile memory to the non-volatile memory (claims 1 and 19), and retrieving the table from the non-volatile memory (claim 9) to initialize the volatile memory (claim 8) suggests that the volatile memory may perform a save function and a retrieve and initialization function, which may be considered as a restore function; and those functions may be accessed by a control logic of the volatile memory and a control logic of the non-volatile memory via corresponding interfaces)
a non-volatile memory controller coupled to the volatile memory controller, the save 
and restore controller, and the non-volatile interface, (since the controller uses the save and restore functions to save in the non-volatile memory and restore the table in the volatile memory; thereby, it is assumed that a control logic of the non-volatile memory is coupled to the control logic of the volatile memory, the save and restore functions, and the non-volatile interface) wherein the save and restore controller is configured to receive an indication of a triggering event and, responsive to the triggering event, perform (the disclosure of “the controller is further configured to store an indicator in the memory block of the controller and at the metadata area of the non-volatile memory in connection with the updated first table being stored in the memory block of the controller and at the metadata area of the non-volatile memory, the indicator to enable the updated first table to be retrieved upon a subsequent power cycle of the memory system” (claim 7) suggests that the indicator serves as a triggering event, and in responsive to the state of the indicator, the controller performs saving the updated first table in the metadata area of the non-volatile memory, and retrieving the updated first table from the metadata area to initialize the volatile memory)
i) a save process in which the save and restore controller coordinates with the volatile memory controller and the non-volatile memory controller to save contents stored in the volatile memory, the register values, and the table in the non-volatile memory or (from the rejection above, Patent discloses a function to save updated table and register value (claim 19) from the volatile memory to the non-volatile memory. The function is assumed to be coordinated between the control logic of the volatile memory and control logic of the non-volatile memory)
ii) a restore process in which the save and restore controller coordinates with the volatile memory controller and the non-volatile memory controller to restore contents stored in the non-volatile memory, the copy of the register values, and the copy of the table to the volatile memory. (from the rejection above, Patent discloses a function to retrieve updated table and register value (claim 19 and claims 7-9) from the non-volatile memory so as to initialize the volatile memory with the retrieved data. Thereby, the function may be a restored function, and is assumed to be coordinated between the control logic of the volatile memory and control logic of the non-volatile memory)
Patent recites
the controller communicates with the host interface and the volatile memory 
interface
and
a volatile memory controller coupled to the controller 
But Patent does not explicitly recite
a memory buffer coupled between the host interface and the volatile memory 
interface
and	
a volatile memory controller coupled to the memory buffer
However, Kondo discloses a method for a controller to communicate with a host, a RAM, and a flash memory, comprising:
 a memory buffer coupled between the host interface and the volatile memory 
interface

a volatile memory controller coupled to the memory buffer
(the disclosure of the RAM #9 coupled to the buffer memory #6 via CPU #7 (fig. 2 and relevant texts) suggests that a control logic of the RAM #9 is coupled to the buffer memory #6). Thus, this method is analogous to what has been done by Patent.
Therefore, it would have been obvious to one of an ordinary skill in the art before the 
effective filing date of the claimed invention, to modify the method for communications between the controller, host, volatile memory, and other components in the system of Patent, to include the method for using buffer memory in communications between components in the system of Kondo. Therefore, the combination discloses a memory buffer coupled between the host interface and the volatile memory interface; a volatile memory controller coupled to the memory buffer. The person of ordinary skill in the art would have been motivated to apply the modification for increasing throughput and reducing load on the CPU; and thereby, improved system performance (Kondo, para 0012))

Claim 13 is rejected on the ground of nonstatutory double patenting as
being unpatentable over claims 2-5, 9, 16, 18, and 19 of Pat. No. US 10,430,092 (hereafter Patent), in view of Kondo (US 2009/0235025), as applied to claim 12 above, in view of Tang (US 2015/0175010)
	With respect to claim 13, Patent recite
The controller circuit of claim 12, further comprising: a state machine; and (similar to claim 4 of Patent)
a host controller interface coupled to the state machine, (since the controller is coupled to the host interface; and thereby, the host interface is assumed to be coupled to the state machine resides in the controller)
the save and restore controller, and the non-volatile memory controller, wherein the controller is configured to receive one or more commands, the one or more commands cause the controller to execute the executable commands and operations according to the table. (claims 4 and 19)
Patent recites
a host controller interface coupled to the state machine
and
the save and restore controller, and the non-volatile memory controller, wherein the controller is configured to receive one or more commands, the one or more commands cause the controller to execute the executable commands and operations according to the table 
But Patent does not explicitly recite
a host controller interface driver coupled to the state machine
and
the save and restore controller, and the non-volatile memory controller, wherein the host controller interface driver is configured to receive one or more commands from the state machine, the one or more commands cause the host controller interface driver to execute the executable commands and operations according to the table

a host controller interface driver coupled to the state machine
 (disclosing an I/O driver #110 coupled to the state machine #102 (fig. 1 and relevant texts)
the save and restore controller, and the non-volatile memory controller, wherein the host controller interface driver is configured to receive one or more commands from the state machine, the one or more commands cause the host controller interface driver to execute the executable commands and operations according to the table
(disclosing the I/O driver receives commands from the state machine #100 (para 0025; fig. 1 and relevant texts), and executes the commands according to updated data #109 (paras 0018 and 0025). Thus, this method is analogous to what has been done by Patent.
Therefore, it would have been obvious to one of an ordinary skill in the art before the 
effective filing date of the claimed invention, to modify the method for a host communicates with the state machine of Patent, to include the method for an I/O driver to communicate with a state machine. Therefore, the combination discloses a host controller interface driver coupled to the state machine; and the save and restore controller, and the non-volatile memory controller, wherein the host controller interface driver is configured to receive one or more commands from the state machine, the one or more commands cause the host controller interface driver to execute the executable commands and operations according to the table. The person of ordinary skill in the art would have been motivated to apply the modification for allowing a host to manage operations of the state machine for perform a sequence of 

Claim 14 is rejected on the ground of nonstatutory double patenting as
being unpatentable over claims 2-5, 9, 16, 18, and 19 of Pat. No. US 10,430,092 (hereafter Patent), in view of Kondo (US 2009/0235025), as applied to claim 12 above, in view of Wood et al. (US 2012/0203951, hereafter Wood)
	With respect to claim 14, Patent recites
The controller circuit of claim 12, further comprising: a first data buffer coupled between the volatile memory controller and the non-volatile memory controller; and 
a second data buffer coupled between the volatile memory controller and the non-volatile memory controller, wherein the first data buffer and the second data buffer are configured to transfer data between the non-volatile memory and the volatile memory and provide speed matching between the non-volatile memory and the volatile memory, (disclosing transferring data from the volatile memory to the non-volatile memory and retrieving data from the non-volatile memory to the volatile memory (claim 1, 7-9, and 19); and that suggests that the transferring data and retrieving data may be performed via a first channel and a second channel, respectively; where the first and second channels may be considered as to be coupled between the volatile memory and the non-volatile memory)
wherein the volatile memory operates faster than the non-volatile memory. (disclosing the volatile memory may be an SRAM (claim 3), which may be considered as to operate faster than the non-volatile memory)

a first channel coupled between the volatile memory controller and the non-volatile memory controller; and a second channel coupled between the volatile memory controller and the non-volatile memory controller, wherein the first channel and the second channel are configured to transfer data between the non-volatile memory and the volatile memory
But Patent does not explicitly recite
a first data buffer coupled between the volatile memory controller and the non-volatile memory controller; and a second data buffer coupled between the volatile memory controller and the non-volatile memory controller, wherein the first data buffer and the second data buffer are configured to transfer data between the non-volatile memory and the volatile memory and provide speed matching between the non-volatile memory and the volatile memory
However, Wood discloses a method for transferring data to and from a solid-state storage device #102 (figs. 1-2 and relevant texts) using a write data pipeline #106 and a read data pipeline #108 (figs. 1, 3A, and relevant texts). The write data pipeline #106 comprises an input buffer #306 that provides a transfer rate sustained by the write data pipeline #106 during transferring data to the solid-state storage device #102 (para 0109). The read data pipeline #108 comprises an output buffer #330 that provides a transfer rate sustained by the read data pipeline #108 during transferring data from the solid-state storage device #102 (para 0150; see also paras 0084-0085). Data may be transferred between an external memory array #252 and the solid-state storage device #102 (0099). Thereby, the input buffer #306 and the output 
Therefore, it would have been obvious to one of an ordinary skill in the art before the 
effective filing date of the claimed invention, to modify the method for transferring data between the volatile memory and the non-volatile memory of Patent, to include the method for transferring data using the input buffer and output buffer of Wood. Therefore, the combination discloses a first data buffer coupled between the volatile memory controller and the non-volatile memory controller; and a second data buffer coupled between the volatile memory controller and the non-volatile memory controller, wherein the first data buffer and the second data buffer are configured to transfer data between the non-volatile memory and the volatile memory and provide speed matching between the non-volatile memory and the volatile memory. The person of ordinary skill in the art would have been motivated to apply the modification for improving efficiency of operation of the data bus and preventing data collisions; and thereby, increased data transfer throughput and efficiency of memory systems (Wood, paras 0109, 0150, and 0084))

Claim 16 is rejected on the ground of nonstatutory double patenting as
being unpatentable over 2-5, 9, 16, 18, and 19 of Pat. No. US 10,430,092 (hereafter Patent), as applied to claim 1 above, in view of Riedlinger et al. (US 6,208,565, hereafter Riedlinger)
With respect to claim 16, Patent recites
The controller circuit of claim 2, further comprising a register block comprising register cells to store the table. (disclosing a plurality of registers (claim 1), where each register is assumed to comprise one or more register cells)
Patent recites
a register block comprising register cells to store the table
But Patent does not explicitly recite
a register block comprising a static random access memory (SRAM) to store the table
However, Riedlinger discloses a method for designing a register with register cells implemented as SRAM memory cells (col. 13, lines 5-10), analogous to what has been done by Patent.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for designing register of Patent, to include the method for designing register with SRAM cells. Therefore, the combination discloses a register block comprising a static random access memory (SRAM) to store the table. The person of ordinary skill in the art would have been motivated to apply the modification for increasing speed of the register, because 6-transistor SRAM cell provides fast access time)

Response to Arguments
Allowable Subject Matter
Number of claims allowed: 19.
Allowed claims: 2-20.

The following is an Examiner’s statement of reasons for allowance: The prior art of 
Record does not appear to teach or suggest the claimed limitations alone or in combination, with respect to independent claims 2, 17, and 20, receive a copy of register values and a copy of a table from a non-volatile memory, the copy of the table comprising executable commands and operations to be executed by the controller circuit and the copy of the register values comprising a first register value to indicate a control parameter of a volatile memory, wherein the control parameter corresponds to at least one of a read speed of the volatile memory, a write speed of the volatile memory, a frequency of the volatile memory, or a latency of the volatile memory; change the table to the updated table in the memory block of the controller circuit responsive to the first update; change the first register value to the updated register value in a first register of the plurality of registers responsive to the second update.
	Rudelic et al. (US 2004/0255283) discloses a memory system comprising an area storing executable codes, and a metadata area storing metadata; however, Rudelic fails to teach the areas storing control parameters corresponds to at least one of a read speed of the volatile memory, a write speed of the volatile memory, a frequency of the volatile memory, or a latency of the volatile memory. No prior arts found that teach the deficiency of Rudelic.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG KHANH TA whose telephone number is (571)272-6380.  The examiner can normally be reached on Mon -Thurs, 7-5:30 PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TT/

/RYAN BERTRAM/Primary Examiner, Art Unit 2137